   Case 2:20-cv-00030-JRG Document 3 Filed 02/05/20 Page 1 of 2 PageID #: 419




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

HUAWEI TECHNOLOGIES CO. LTD.,

                   Plaintiff,

      v.                                            CIVIL ACTION NO. 2:20-cv-00030

VERIZON COMMUNICATIONS, INC.,
VERIZON BUSINESS NETWORK                           JURY TRIAL DEMANDED
SERVICES, INC., VERIZON ENTERPRISE
SOLUTIONS, LLC, CELLCO
PARTNERSHIP D/B/A VERIZON
WIRELESS, INC., VERIZON DATA
SERVICES LLC, VERIZON BUSINESS
GLOBAL, LLC, AND VERIZON
SERVICES CORP.

                   Defendants.


        PLAINTIFF HUAWEI TECHNOLOGIES CO. LTD’S JURY DEMAND

           Pursuant to Civil Rule CV-38(a), Plaintiff Huawei Technologies Co. Ltd. hereby

  files this Jury Demand demanding a jury for all issues so triable.


  DATED: February 5, 2020                              Respectfully submitted,

                                                       /s/ Bradley W. Caldwell
                                                       Bradley W. Caldwell
                                                       Texas State Bar No. 24040630
                                                       Email: bcaldwell@caldwellcc.com
                                                       Jason D. Cassady
                                                       Texas State Bar No. 24045625
                                                       Email: jcassady@caldwellcc.com
                                                       John Austin Curry
                                                       Texas State Bar No. 24059636
                                                       Email: acurry@caldwellcc.com
                                                       Justin Nemunaitis
                                                       Texas State Bar No. 24065815
                                                       Email: jnemunaitis@caldwellcc.com
                                                       CALDWELL CASSADY CURRY
                                                       P.C.

                                               1
 Case 2:20-cv-00030-JRG Document 3 Filed 02/05/20 Page 2 of 2 PageID #: 420




                                                    2121 N. Pearl St., Suite 1200, Dallas,
                                                    TX 75201
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 888-4848
                                                    Facsimile: (214) 888-4849

                                                    /s/ Gregory P. Love
                                                    Gregory P. Love
                                                    State Bar No. 24013060
                                                    LOVE LAW FIRM
                                                    P.O. Box 948
                                                    Henderson, Texas 75653
                                                    Telephone: (903) 212-4444
                                                    Facsimile: (903) 392-2267
                                                    greg@lovetrialfirm.com

                                                    Attorneys for Plaintiff Huawei
                                                    Technologies Co. Ltd.


                           CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). As such, this document was served on all counsel

who have consented to electronic service on this 5th day of February, 2020. Local Rule

CV-5(a)(3)(A).

                                                 /s/ Bradley W. Caldwell
                                                 Bradley W. Caldwell




                                           2
